Reasons for Allowance
Claims 1-14 are allowable.  The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the prior art does not disclose the clamp as claimed, including the lower body portion having a chamber for housing an activator and a spring, an activator pivotally disposed on an axle in said chamber and having a partially threaded pawl portion with threads that match and operatively engage said threaded rod, said activator having a lower portion disposed outside said lower body portion of said clamp body, wherein said partially threaded pawl portion is configured to selectively disengage from said eyebolt threaded rod when said hotstick sliding handle is pulled so as to press said lower bar of said activator and cause said activator to pivot on said axle.  Regarding claim 11, the prior art does not disclose the clamp as claimed, including a conductive clamp body having an activator chamber; an activator pivotally mounted on an axle in said activator chamber, said activator having an upper stem with a partially threaded surface and a lower bar disposed below said lower portion of said clamp body, said lower bar having a hole, wherein pushing said lower bar of said activator upwardly and toward said clamp body disengages said activator from the threaded rod.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses recent grounding clamps.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833